Case: 1:17-cv-00783-WOB-KLL Doc #: 93 Filed: 04/27/21 Page: 1 of 1 PAGEID #: 970




                   UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

CIVIL ACTION NO. 1:17cv00783-WOB

S&S HEALTHCARE STRATEGIES,
LTD.                                                         PLAINTIFF

VS.                              O R D E R

THREE RIVERS PROVIDER
NETWORK, INC., ET AL.                                        DEFENDANTS



      The Court having been informed that this matter has

been resolved, and being otherwise advised,

      IT IS ORDERED that the pending motions (Docs. 80,

81, 82) be, and are hereby, DENIED AS MOOT. The parties

shall file a stipulation of dismissal on or before May

28, 2021.

      This 27th day of April 2021.
